DETAILED ACTION
	The following is a response to the amendment filed 3/11/2021 which has been entered.
Response to Amendment
	Claims 1-15 are pending in the application.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 13 accordingly.
	-The 102 rejection has been withdrawn due to applicant amending claims 1, 12 and 13 with limitations not disclosed by the prior art of record used in the rejections. The amended limitations are described in the original specification as filed at page 13, line 10 to page 15, line 12.

Allowable Subject Matter
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 1, line 7, “is” has been inserted between “diagram” and “dimensionless” to correct grammar.

-In claim 14, line 7, “is” has been inserted between “model” and “the” to correct grammar.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a hydrostatic traction drive for a mobile working machine, having a first hydraulic machine coupled to a drive machine; a second hydraulic machine arranged with the first machine in a hydraulic circuit and coupled to an output; and an electronic control device storing a characteristic diagram of a setpoint driving behavior of the working machine, the stored characteristic diagram is dimensionless with respect to at least one characteristic of the working machine, wherein the control device is configured to generate a dimensioned setpoint value using the stored characteristic diagram and at least one driving request and in combination with the limitations as written in claim 1.
-(as to claim 12) a mobile working machine having a hydrostatic traction drive including a first hydraulic machine coupled to a drive machine, a second hydraulic machine arranged with the first machine in a hydraulic circuit and coupled to an output, and an electronic control device storing a characteristic diagram of a setpoint driving behavior of the working machine, the stored characteristic diagram is dimensionless with respect to at least one characteristic of the working machine, wherein the control device is configured to generate a dimensioned setpoint using the stored characteristic diagram and at least one driving request and in combination with the limitations as written in claim 12.
-(as to claim 13) a method for supplying data to an electronic control device of a hydrostatic traction drive for a mobile working machine by standardizing a characteristic diagram of a setpoint driving behavior of the working machine such that the characteristic diagram is dimensionless with respect to at least one characteristic of the working machine; storing the standardized characteristic diagram of the setpoint driving behavior in the control device of the traction drive; and acquiring with the control device a setpoint value of the setpoint driving behavior using the stored standardized characteristic diagram by multiplying the stored standardized characteristic diagram with the at least one characteristic of the working machine and in combination with the limitations as written in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 27, 2021